TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD


Bradley Wilson                                     )   Docket No. 2015-07-0143
                                                   )
v.                                                 )
                                                   )   State File No. 50922-2015
Dana Holding Corporation, et al.                   )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Amber E. Luttrell, Judge                           )


                   Affirmed and Remanded – Filed November 30, 2016

In this interlocutory appeal, the employee asserts that the trial court erred in ordering the
termination of temporary disability benefits following the treating physician’s release
allowing the employee to return to work with restrictions. Discerning no error, we affirm
and remand the case to the trial court for any further proceedings that may be necessary.

Judge Timothy W. Conner delivered the opinion of the Appeals Board in which Judge
Marshall L. Davidson, III, and Judge David F. Hensley joined.

Bradley Wilson, Camden, Tennessee, employee-appellant, pro se

Terri L. Bernal, Brentwood, Tennessee, for the employer-appellee, Dana Holding
Corporation

                                     Memorandum Opinion1

      Bradley Wilson (“Employee”), a thirty-one-year-old resident of Benton County,
Tennessee, worked for Dana Holding Corporation (“Employer”) as a press operator
between February 2012 and May 2015. In 2014, Employee began experiencing
1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
                                                   1
symptoms in both upper extremities. He requested leaves of absence under the Family
Medical Leave Act (“FMLA”) in 2014 and 2015, but the record is unclear as to the basis
for those requests.

        In April 2015, Employee sought treatment from his primary care physician, Dr.
Ken Berry, due to pain and other symptoms in his shoulders, arms, and hands. Following
diagnostic testing, he was referred to an orthopedist, Dr. Blake Chandler, who diagnosed
bilateral carpal tunnel syndrome on May 13, 2015.

       Employee’s FMLA leave was scheduled to expire on April 29, 2015. On May 1,
2015, Employer terminated his employment, asserting on a separation notice that he had
failed to report to work or call in for three consecutive days in violation of company
policy as reflected in a collective bargaining agreement. On May 4, 2015, a third party
contracted to administer Employer’s disability and leave programs issued a letter to
Employee extending his FMLA leave until May 13, 2015.

        By letter dated June 4, 2015, Employee gave notice to Employer that he had
suffered a work-related injury and wished to pursue a claim for workers’ compensation
benefits. Employer denied the claim based on Employee’s alleged failure to provide
proper notice as well as insufficient evidence that his condition arose primarily out of and
in the course and scope of the employment. In an order dated December 16, 2015, the
trial court concluded that Employee was likely to prevail in establishing a compensable
injury and ordered Employer to provide medical benefits. However, the trial court denied
Employee’s request for temporary disability benefits. That order was not appealed.

       Subsequently, when the authorized treating physician, Dr. Michael Dolan, took
Employee off work, Employer voluntarily initiated temporary disability benefits.
Employee underwent surgery on his upper extremities in March and April 2016. In a
June 27, 2016 report, Dr. Dolan indicated that Employee could return to work with a
twenty-pound lifting restriction. However, because Employee had been terminated, he
did not return to work for Employer. On July 27, 2016, Dr. Dolan released Employee to
return to work with no restrictions and, on August 25, 2016, he placed Employee at
maximum medical improvement (“MMI”).

       Thereafter, Employer filed a motion to terminate temporary disability benefits,
arguing that Employee had been released to return to work and had been placed at MMI.
Employee filed a response in opposition to this motion, arguing that he was entitled to
temporary disability benefits until his physician issued a final statement of restrictions
and an impairment rating. Following an evidentiary hearing, the trial court concluded
that Employer had presented sufficient evidence supporting a termination of temporary
disability benefits as of June 27, 2016, the date Dr. Dolan released Employee to return to
work with a lifting restriction. Employee has appealed.


                                             2
       Before addressing the merits of the appeal, we note that Employer filed a motion
to dismiss the appeal, arguing that Employee’s basis for appeal hinges on the validity of
his termination for cause and that “[t]he circumstances surrounding Employee’s
termination are outside the purview of the Court of Workers’ Compensation Claims.”
We disagree. Although the jurisdiction of the Court of Workers’ Compensation Claims is
limited to claims for workers’ compensation benefits, trial judges are statutorily obligated
to “hear and determine claims for compensation . . ., to conduct hearings, and to make
orders, decisions, and determinations.” Tenn. Code Ann. § 50-6-238(a)(3) (2015).
Moreover, judges on the Court of Workers’ Compensation Claims are charged with
issuing orders that “set[] forth findings of fact and conclusions of law, and, if appropriate,
an order for the payment of benefits under the workers’ compensation law.” Tenn. Code
Ann. § 50-6-239(c)(2) (2015). Given that the circumstances of an employee’s separation
from employment can have a direct impact on that employee’s entitlement to workers’
compensation disability benefits, it is well within the trial court’s purview to make
findings of fact and conclusions of law regarding an employee’s termination to the extent
those findings and determinations will affect the employee’s claim for temporary or
permanent disability benefits. Thus, Employer’s motion to dismiss is denied.

        Turning to the merits of Employee’s appeal, it is well-settled that an injured
worker’s entitlement to temporary total disability benefits ends once the employee is able
to return to work or has reached maximum medical improvement. See, e.g., Cleek v.
Wal-Mart Stores, Inc., 19 S.W.3d 770, 776 (Tenn. 2000). An injured worker may be
entitled to temporary partial disability benefits when “the injured employee is able to
resume some gainful employment but has not reached maximum recovery.” Williams v.
Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 Tenn. LEXIS 1032, at *6 (Tenn.
Workers’ Comp. Panel Nov. 15, 2005).

       However, although an employee has a work-related injury for which temporary
benefits are payable, an employer remains entitled to enforce workplace rules. Barrett v.
Lithko Contracting, Inc., Nos. 2015-06-0186, 2015-06-0188, 2015-06-0189, 2016 TN
Wrk. Comp. App. Bd. LEXIS 70, at *9 (Tenn. Workers’ Comp. App. Bd. June 17, 2016).
Thus, an employee’s termination due to a violation of a workplace rule may relieve the
employer of its obligation to pay temporary disability benefits if the termination was
related to the workplace violation. Shepherd v. Haren Constr. Co., No. 2015-01-0325,
2016 TN Work. Comp. App. Bd. LEXIS 15, at *14 (Tenn. Workers’ Comp. App. Bd.
Mar. 30, 2016). When addressing such circumstances, courts must “consider the
employer’s need to enforce workplace rules and the reasonableness of the contested
rules.” Id. (citation omitted).

       In the present case, the trial court determined that Employee had violated
Employer’s attendance policy by failing to report to work or call in for three consecutive
days upon the expiration of his FMLA leave on April 29, 2015. Because we have
received no transcript of the expedited hearing or statement of the evidence, we must

                                              3
presume that the trial court’s factual findings are supported by sufficient evidence. See,
e.g., Quinn v. SMX, No. 2015-06-0025, 2015 TN Wrk. Comp. App. Bd. LEXIS 25, at *10
(Tenn. Workers’ Comp. App. Bd. Aug. 20, 2015) (In circumstances where no transcript
of the hearing or statement of the evidence is provided, “we decline to speculate as to the
nature and extent of the proof presented to the trial court” and “we presume the trial
court’s ruling was supported by sufficient evidence.”).

       Furthermore, we note that Employee filed with his position statement on appeal
several documents that were not admitted into evidence at the expedited hearing. “[W]e
will not consider on appeal testimony, exhibits, or other materials that were not properly
admitted into evidence at the hearing before the trial judge.” Hadzic v. Averitt Express,
No. 2014-02-0064, 2015 TN Wrk. Comp. App. Bd. LEXIS 14, at *13 n.4 (Tenn.
Workers’ Comp. App. Bd. May 18, 2015).

       Thus, for the foregoing reasons, we conclude that the trial court committed no
error in determining that Employee was not entitled to temporary disability benefits
following his termination for cause and his release to return to work with restrictions.
Accordingly, the trial court’s decision is affirmed, and the case is remanded for any
further proceedings that may be necessary.




                                            4
                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD

Bradley Wilson                                              )   Docket No.   2015-07-0143
                                                            )
v.                                                          )   State File No. 50922-2015
                                                            )
Dana Holding Corporation, et al.                            )


                                        CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 30th day of November, 2016.
 Name                       Certified   First Class   Via   Fax      Via     Email Address
                            Mail        Mail          Fax   Number   Email

 Bradley Wilson                              X                         X     935 Chalk Hill Church Rd.
                                                                             Camden, Tennessee 38320;
                                                                             bwoldschool65@yahoo.com
 Terri Bernal                                                          X     tbernal@chartwelllaw.com

 Amber E. Luttrell, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer,                                                   X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                   X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov